[Cite as Ballard v. Miller, 2013-Ohio-2504.]
                             STATE OF OHIO, BELMONT COUNTY

                                   IN THE COURT OF APPEALS

                                        SEVENTH DISTRICT


DONALD BALLARD                                 )   CASE NO. 13 BE 6
                                               )
        PETITIONER                             )
                                               )
VS.                                            )   OPINION AND
                                               )   JUDGMENT ENTRY
MICHELLE MILLER, WARDEN                        )
                                               )
        RESPONDENT                             )

CHARACTER OF PROCEEDINGS:                          Petition for Writ of Habeas Corpus

JUDGMENT:                                          Dismissed.

APPEARANCES:

For Petitioner:                                    Donald Ballard, Pro se
                                                   #A631-391
                                                   Belmont Correctional Institution
                                                   P.O. Box 540
                                                   St. Clairsville, Ohio 43950


For Respondent:                                    Atty. Mike DeWine
                                                   Attorney General of Ohio
                                                   Criminal Justice Section
                                                   150 East Gay Street, 16th Floor
                                                   Columbus, Ohio 43215

JUDGES:

Hon. Cheryl L. Waite
Hon. Gene Donofrio
Hon. Mary DeGenaro
                                                   Dated: June 12, 2013
[Cite as Ballard v. Miller, 2013-Ohio-2504.]
PER CURIAM.


        {¶1}     Petitioner Donald Ballard, a former inmate at the Belmont Correctional

Institution, has filed a petition for writ of habeas corpus. Petitioner alleges that he

was incarcerated pursuant to felony criminal convictions in two separate cases out of

the Cuyahoga County Court of Common Pleas.              The convictions were for drug

possession and robbery. Petitioner had originally been placed on community control

sanctions in both cases. He violated his community control, and one year prison

terms were imposed in each case in two judgment entries dated August 20, 2012.

The prison terms were ordered to run concurrently. On December 20, 2012, he filed

motions for jail time credit in both cases. He was granted 91 days jail time credit in

Case No. CR-11-549574 and 68 days in Case No. CR-12-559925. Petitioner alleges

that he should have been granted 159 days of jail time credit in both cases because

the prison terms were ordered to run concurrently. He cites the case of State v.

Fugate, 117 Ohio St.3d 261, 2008-Ohio-856, 883 N.E.2d 440, in support.               The

petition indicates that Petitioner was released from confinement on May 23, 2013.

        {¶2}     R.C. 2725.01 provides: “Whoever is unlawfully restrained of his liberty,

or entitled to the custody of another, of which custody such person is unlawfully

deprived, may prosecute a writ of habeas corpus, to inquire into the cause of such

imprisonment, restraint, or deprivation.”         The writ of habeas corpus is an

extraordinary writ and will only be issued in certain circumstances of unlawful

restraint of a person's liberty where there is no adequate legal remedy at law, such

as a direct appeal or post-conviction relief. In re Pianowski, 7th Dist. No. 03MA16,

2003-Ohio-3881, ¶3; see also, State ex rel. Pirman v. Money, 69 Ohio St.3d 591,
                                                                                          -2-

593, 635 N.E.2d 26 (1994). “Absent a patent and unambiguous lack of jurisdiction, a

party challenging a court's jurisdiction has an adequate remedy at law by appeal.”

Smith v. Bradshaw, 109 Ohio St.3d 50, 2006-Ohio-1829, 845 N.E.2d 516, ¶10.

       {¶3}   The burden is on the petitioner to establish a right to release. Halleck v.

Koloski, 4 Ohio St.2d 76, 77, 212 N.E.2d 601 (1965); Yarbrough v. Maxwell, 174

Ohio St. 287, 288, 189 N.E.2d 136 (1963).

       {¶4}   Although it may be possible that Petitioner is correct that he was owed

extra jail time credit, the facts alleged in his petition do not allow us to grant the relief

he requests. Habeas corpus relief is only available when the petitioner is entitled to

immediate release from confinement. State ex rel. Jackson v. McFaul, 73 Ohio St.3d

185, 188, 652 N.E.2d 746 (1995); R.C. 2725.17. Since Petitioner's filings indicate

that he was released from prison on May 23, 2013, he has failed to allege that he is

being illegally confined as of the date of this judgment entry. The fact that Petitioner

may be subject to three years of post-release control, according to documents he

filed with his petition, does not alter our decision. Post-release control does not

sufficiently restrain a person's liberty to give rise to habeas corpus relief.         In re

Complaint for Writ of Habeas Corpus/Alternative Writ of Prohibition, 10th Dist. No.

08AP-257, 2008-Ohio-4185, ¶16; Miller v. Walton, 163 Ohio App.3d 703, 2005-Ohio-

4855, 840 N.E.2d 222, ¶14; Harrod v. Harris, 1st Dist. No. C-000791 (May 11, 2001).

Therefore, we cannot grant the relief that Petitioner seeks.

       {¶5}   A court may sua sponte dismiss a petition for an extraordinary writ for

failure to state a claim upon which relief can be granted if the claim is frivolous or if
                                                                                      -3-

the claimant obviously cannot prevail on the facts alleged in the petition. State ex rel.

Kreps v. Christiansen, 88 Ohio St.3d 313, 316, 725 N.E.2d 663 (2000); State ex rel.

Bruggeman v. Ingraham, 87 Ohio St.3d 230, 231, 718 N.E.2d 1285 (1999).

       {¶6}   For the aforementioned reasons, we sua sponte dismiss the petition for

writ of habeas corpus. Costs taxed against Petitioner.

       {¶7}   Final order. Clerk to serve notice on the parties as provided by the

Ohio Rules of Civil Procedure.


Waite, J., concurs.

Donofrio, J., concurs.

DeGenaro, P.J., concurs.